Citation Nr: 1518055	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  05-40 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a shrapnel wound to the right shoulder and right side of back, currently evaluated as 20 percent disabling.
 
2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to September 1968.  His medals and citations include the Purple Heart.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In a decision dated in February 2008, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In an August 2010 decision, the Court vacated the Board's February 2008 decision and remanded the case for further development.

This case was most recently before the Board in March 2012 when it was remanded for additional development.

In addition to the paper claims file, there is a Virtual VA electronic claims file, as well as a Veterans Benefits Management System electronic file associated with the Veteran's claims.  These files contains evidence (VA treatment records and examination reports dated from 2014 to 2015) that was associated with the claims file and the virtual files after the issuance of the most recent (March 2014) Supplemental Statement of the Case (SSOC).  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of RO consideration must be referred to the RO for review and preparation of an SSOC.  38 C.F.R. § 20.1304 (2014).  However, the additional evidence does not have a bearing on the issues decided herein, or is duplicative of evidence already considered.  Therefore, the matters addressed in the decision below need not be returned to the RO.


FINDINGS OF FACT

1. Throughout the period of the appeal, residuals of shrapnel wound to the right shoulder and right side of back have been primarily manifested by complaints of pain, fatigue, weakness and lack of endurance following repetitive use; and objective findings of some limitation of motion of the arm, with range of motion of the arm greater than midway between side and shoulder level.  Severe muscle damage, limitation of motion of the right arm to midway between the side and shoulder level, guarding of movement at the shoulder level, or impairment of the humerus have not been not shown.

2.  Throughout the period of the appeal, degenerative joint disease of the thoracic spine has been manifested by complaints of pain and some limitation of motion of the thoracolumbar spine, with forward flexion of the thoracolumbar spine to greater than 30 degrees.  Ankylosis and neurological deficit have not been not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for residuals of shrapnel wound to the right shoulder and right side of back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, Diagnostic Codes 5200, 5201, 5202, 5203, 5320 (2014).   

2.  The criteria for an initial rating in excess of 20 percent for degenerative joint disease of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in September 2004, prior to the April 2005 rating decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  Available STRs and identified, available post-service treatment records were obtained.  Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Moreover, the Veteran has been afforded appropriate, adequate, and thorough VA examinations.  As directed by the March 2012 Board remand and in compliance with the August 2010 Court decision, VA examinations were provided in April 2012 so as to ascertain the severity of the Veteran's right shoulder and thoracic spine disabilities.  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examinations with appropriate testing, including range of motion testing with consideration of functional loss.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board thus finds that there has been substantial compliance with its remand directives for these issues.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, VA has complied with its duty to assist the Veteran. 

Recognition is given to the fact that the reports of the Veteran's right shoulder and thoracic spine examinations are now three years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  The Veteran does not contend otherwise.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.   Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id. 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 .

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Residuals of Shrapnel Wound 

Historically, STRs show that the Veteran sustained a shrapnel wound on the right side of his back during service.  Following service, a December 1968 VA examination report notes the Veteran's complaints of right arm stiffness and swelling.  Examination showed a well-healed, nonadherent scar on the ride side of the back; X-ray studies were negative.  The Veteran was awarded service connection for residuals of shrapnel wound to the right shoulder and right side of back.

This disability is currently evaluated as 20 percent disabling under Diagnostic Codes 5320-5201.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  In this case 38 C.F.R. § 4.73, Diagnostic Code 5320, represents injury to Muscle Group (MG) XX.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Here, the disability is rated as limitation of motion of the arm under 38 C.F.R. § 4.20, Diagnostic Code 5201. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The provisions of 38 C.F.R. § 4.73 describe motion, as muscles move joints.  In other words, the manifestations of joint and muscle injuries include limitation of motion.  So, if the joint manifestation is limitation of motion, the symptom is generally already compensated under the muscle rating. 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c) . A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a). 

Diagnostic Code 5320 is one of the diagnostic codes that provide evaluations for muscle injuries of the torso and neck anatomical region; it specifically provides for disability of MG XX.  The function of these muscles is as follows: Postural support of the body; extension and lateral movements of the spine.  The muscles include spinal muscles:  Sacrospinalis (erector spinae and its prolongations in thoracic and cervical regions).  There are two sets of rating criteria within Diagnostic Code 5320, applicable to: 1) the cervical and thoracic region and 2) the lumbar region.  Muscle disability under this provision for the cervical and thoracic region is evaluated as follows: slight (0 percent); moderate (10 percent); moderately severe (20 percent); and severe (40 percent).  See 38 C.F.R. § 4.73, Diagnostic Code 5320.

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Id. at (d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id. 

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Id.  Muscles swell and harden abnormally in contraction.  Id.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  Id. 

The following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wound of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii). 

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993). 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As will be demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, upper extremity disability ratings are applicable.  38 C.F.R. § 4.69. 

Regarding limitation of motion of the arm, under the provisions of Diagnostic Code 5200 pertaining to scapulohumeral articulation, ankylosis, a 30 percent evaluation is warranted for favorable ankylosis of the major upper extremity when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  A 40 percent evaluation is provided for intermediate ankylosis between favorable and unfavorable of the major upper extremity, and a 50 percent evaluation is provided for unfavorable ankylosis of the major upper extremity when abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, limitation of motion of the major arm at shoulder level each warrant a 20 percent evaluation.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent evaluation.  Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for the major arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under the provisions of Diagnostic Code 5203, for the major and minor arm, nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Normal ranges of shoulder motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71 , Plate I. 

According to a February 5, 1968 STR, the Veteran sustained a fragment wound of the right back on February 3, 1968 and debridement was done on February 4th.  The wound reportedly healed without difficulty save for a small region in the center of the wound which did not close promptly.  With cleansing the wound closed completely.  The diagnosis given was fragment wound of the right back.  A clinical record summary from February 7, 1968, shows a diagnosis of fragment wound, back, no artery or nerve involvement.  A physician's summary from a report of medical history from November 1968 shows that the Veteran had no incapacitating sequela at that time. 

The Veteran underwent X-ray studies of the right shoulder and arm in connection with a November 1968 VA examination.   Right shoulder X-ray studies showed: bony architecture was normal throughout with no evidence of old or recent fracture or dislocation; no abnormal soft tissue calcifications were visualized; and there were no retained foreign bodies.  Right arm X-ray studies showed: no evidence of old or recent fracture or dislocation; no evidence of other bone or joint pathology; and no retained foreign bodies.  The examination report states that the Veteran is right-handed. 

A September 2004 VA examination report notes the Veteran's reports of having muscle pain and activity limited by fatigue and inability to move the right shoulder joint for a portion of the range.  On physical examination the examiner noted that the muscles injured are "group 20 muscles" on the right side on the posterior right shoulder area, and that there was no tendon, bone, joint, or nerve damage.  There was no tissue loss.  Muscle strength was 4/5.  Right shoulder flexion and extension were limited to 60 and 30 degrees, respectively.  Abduction was limited to 120 degrees on the right shoulder.  The Veteran could actively and passively move the joint; he could not move the joint through gravity.  The joint function of the right shoulder was limited by pain, fatigue, weakness, and lack of endurance following repetitive use, which resulted in inability to lift objects with the right shoulder.  This reportedly did not affect the Veteran's ability as a student; however, he could not throw balls because of pain in the shoulder and thoracic spine.  The diagnosis given was Group 20 muscle injury of the right shoulder movement. 

In an October 2004 letter, the Veteran stated that he was in pain and was not able to lift 10 pounds, walk in winter, or get out of bed in winter.  

VA treatment records dated from 2005 to 2012 note the Veteran's ongoing complaints of right shoulder pain, for which he was prescribed medication.  Private treatment records dated from 2005 to 2012 are negative for complaints or findings related to residuals of a shrapnel wound.  

An April 2012 VA muscle injuries examination report notes the Veteran's history of a right upper back shrapnel wound (thoracic region of MG XX) and current complaints of "aches" in the right upper back with cold weather or repetitive use of the right upper extremity.  Examination revealed normal muscle strength on all right shoulder movements.  There was no evidence of fascial defects or muscle atrophy associated with the muscle injury.  The examiner noted that there was occasional lowered threshold of fatigue and occasional pain.  X-ray studies revealed no retained metallic fragments.  

An April 2012 VA shoulder and arm examination report notes the Veteran's complaints of decreased right shoulder range of motion and right upper back aches with the use of the right upper extremity.  The Veteran did not report any flare-ups.  The examiner noted that the Veteran is right handed.  On examination, range of motion of the right shoulder was: flexion to 140 degrees with pain beginning at 140 degrees; abduction to 140 degrees with pain beginning at 140 degrees; both external and internal rotation to 80 degrees with "aches" at 80 degrees.  The Veteran was able to complete repetitive use testing; there was no additional functional loss due to pain, weakness, incoordination, or lack of endurance after this testing.  There was no pain on shoulder palpation and no shoulder guarding.  Tests for rotator cuff conditions, instability and dislocation were negative.   The examiner opined that the Veteran would be unable to perform right upper extremity repetitive use forcefully due to right upper back pain.

Subsequent VA treatment records note the Veteran's ongoing complaints of shoulder pain, but no objective findings related to the right shoulder.  

Considering muscle injury, the next higher (40 percent) rating require a severe MG XX injury of the thoracic region.  See 38 C.F.R. § 4.73, Diagnostic Code 5320.  The typical objective findings of severe disability of the muscles are not shown.  See 38 C.F.R. § 4.56(d)(4)(iii).  Specifically, the medical evidence (as noted above) does not show wide damage to the muscle group, loss of deep fascia or muscle substance, or soft flab by muscles in wound area.  Muscle strength was normal or nearly normal.  No ragged, depressed, or adherent scars were shown.  While there was occasional decreased muscle strength and some limitation of motion, the Board does not associate the reported symptoms with severe impairment of function when compared to the uninjured side and the Board does not associate the symptoms with severe disability of the muscles. 

Likewise, none of the signs of severe muscle disability listed in 38 C.F.R. § 4.56(d)(4)(iii)(A)-(G) are shown.  In this regard, the 1968 X-ray studies reportedly showed no soft tissue calcifications and no retained foreign bodies.  No diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wound of the shoulder girdle, or induration or atrophy of an entire muscle following simple piercing by a projectile are shown by the competent medical evidence, and there is no evidence of adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum or vertebra.  See 38 C.F.R. § 4.56(d)(4)(iii). 

For the reasons stated above, the Board finds that the preponderance of the evidence is against a finding of a severe MG XX injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5320.  

Considering limitation of motion of the arm, the Board finds that the objective medical evidence does not show that the Veteran's right shoulder has been manifested by symptomatology that more nearly approximates the criteria for a higher rating at any point during this period.  As an initial matter, there is no evidence to show ankylosis (i.e., a complete lack of motion in the joint), flail shoulder, nonunion, or recurrent dislocation.   Furthermore, the medical evidence (as noted above) demonstrates that, while the Veteran has limitation of motion of his right shoulder due to pain, it is not so limited as to rise to the level contemplated by the next higher, 30 percent rating.  That requires that motion be limited midway between the side and shoulder level, or 45 degrees of elevation (flexion) or abduction.  However, on examination, the Veteran demonstrated forward elevation (flexion) of between 60 degrees to 140 degrees and abduction of between 120 degrees and 140 degrees.  These levels of limitation still exceed that required for the higher rating. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence reflects that the currently-assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  Although it was noted in the record that the Veteran exhibited pain on motion and some limitation of motion due to pain, these findings have already been taken into consideration in the assignment of the current 20 percent rating.  As noted by the April 2012 VA shoulder examiner, pain did not cause additional functional loss.  Therefore, an increased evaluation is not warranted on the basis of functional loss due to pain.  See Mitchell, supra.  The Veteran's symptoms for the period at issue are contemplated by the 20 percent rating already assigned.   

The Board has considered whether the veteran is entitled to a higher evaluation under other relevant diagnostic codes.  In this regard, the competent medical evidence does not show significant neurological disability or any other disability associated with residuals of shrapnel wound to the right shoulder and right side of back for which to award a rating in excess of 20 percent.  (He is in receipt of a separate rating for a scar, which is not part of this appeal.)

In summary, the evidentiary record does not show that at any time during the appeal period the residuals of a shrapnel wound to the right shoulder and right side of back have involved manifestations warranting a schedular rating in excess of 20 percent.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  See Hart, supra; 38 U.S.C.A. § 5107(b).

B.  Thoracic Spine 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  Id. 

Degenerative arthritis of the spine is evaluated under the following general rating formula for diseases and injuries of the spine, in relevant parts: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242. 

The Veteran is not service connected for intervertebral disc syndrome; accordingly, 38 C.F.R. § 4.71a, Diagnostic Code 5243 is not for application in this case. 

In the case at hand, April 2002 and April 2003 VA examination reports both note findings of forward flexion of the thoracolumbar spine to 80 degrees.  The April 2002 examination report shows that "[n]eurologically, sensory, motor, and gait normal," and that the Veteran's thoracic spine was not painful with motion.  X-ray studies reportedly showed osteopenia, degenerative joint disease, kyphosis, spondylosis, and old compression deformity in the thoracic spine. 

A September 2004 VA examination report notes the Veteran's complaints of thoracic pain with radiation to the right upper extremity.  The Veteran denied numbness, weakness, bladder or bowel, or erectile dysfunction.  On examination, the Veteran's thoracolumbar spine had paravertebral muscle spasm of the T4, T5, and T6 area and a loss of lumbar lordosis.  Forward flexion was reportedly restricted to 70 degrees with pain.  The examiner stated that the range of motion and the joint function of the thoracic spine were limited by pain, fatigue, weakness and lack of endurance following repetitive use, which resulted in very limited flexion and lateral bending of the thoracic spine because of the pain of the thoracic spine.  This reportedly did not affect his ability as a student; however, the Veteran could not throw balls because of pain in the shoulder and thoracic spine.  Regarding neurological examination, sensory, motor and deep tendon reflex examinations were reported as normal and the examiner noted that there was no intervertebral disk syndrome. 

In an October 2004 letter, the Veteran stated that he was in pain and was not able to lift 10 pounds, walk in winter, or get out of bed in winter.  

VA and private treatment records dated from 2005 to 2012 are negative for treatment for service-connected thoracic spine disability.  

An April 2012 VA back examination report notes the Veteran's history of a shrapnel wound of the right upper back.  Examination of the thoracolumbar spine revealed range of motion of: flexion to 90 degrees or greater with pain beginning at 90 degrees or greater; extension to 20 degrees with pain beginning at 20 degrees; right lateral flexion to 20 degrees with pain beginning at 20 degrees; left lateral flexion to 30 degrees or greater with pain beginning at 30 degrees or greater; and bilateral rotation to 25 degrees with pain beginning at 25 degrees in each direction.  The Veteran was able to complete repetitive use testing; there was no additional functional loss due to pain, weakness, incoordination, or lack of endurance after this testing.  The Veteran denied any flare-ups.  Minimal tenderness was noted over the right upper back.  Moderate thoracic kyphosis was shown.  There was no radiculopathy.  Straight leg raising was negative.  Sensory examination was normal.  No neurological abnormalities or intervertebral disc syndrome was found.  X-ray studies showed arthritis but no fractures or metallic fragments.  

Subsequent VA treatment records note the Veteran's ongoing complaints of back pain, but no objective findings related to the thoracic spine.  

For the entire period of the appeal (beginning March 12, 2003), a 20 percent rating has been in effect for degenerative joint disease of the thoracic spine.  After reviewing the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted at any time during the appeal period.  The evidence does not indicate that the forward flexion of the thoracolumbar spine was 30 degrees or less, or that favorable ankylosis was present.  38 C.F.R. § 4.71a.  

Full consideration has been given to the Veteran's complaints of pain.  See DeLuca, supra.  However, as noted by the April 2012 VA examiner, this pain did not cause additional functional loss.  Therefore, an increased evaluation for service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case.  See Mitchell, supra.  The Veteran's symptoms for the period at issue are contemplated by the 20 percent rating already assigned. 

Consideration has also been given to whether separate compensable ratings were warranted for neurological manifestations of the Veteran's thoracic spine disability.  However, the medical evidence shows no neurological impairment associated with the Veteran's back disability at any time during the appeal period.  Therefore, a separate rating may not be assigned on this basis for any portion of the appeal period. 

Because the evidence in this case is not approximately balanced with regard to this issue, the benefit-of-the-doubt doctrine does not apply, and the claim for a higher schedular rating for degenerative joint disease of the lumbar spine must be denied. See Gilbert, supra.

C.  Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals of shrapnel wound and/or thoracic spine disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities, with the established criteria reveals that the rating criteria reasonably describe the level and symptomatology of each disability.  The criteria specifically provide for evaluations based upon the Veteran's disabilities with associated symptomatology complained of and shown on examination, and they represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities.  See 38 C.F.R. § 4.1.  Higher ratings are available for greater levels of disability.

Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

An increased rating for residuals of a shrapnel wound to the right shoulder and right side of back, currently evaluated as 20 percent disabling, is denied.

An initial rating in excess of 20 percent for degenerative joint disease of the thoracic spine is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


